Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Tompkins on 9/9/21.

Claims 1-3 in the application have been amended as follows: 

1. 	A method of manufacturing an apparatus for placement of a lost circulation material (LCM) on a test bed in a test cell, the method comprising:
 	connecting a funnel-shaped portion to a first end of a cylindrical shaft, the funnel-shaped portion comprising a mouth having a first diameter and an outlet having a second diameter, the first diameter greater than the second diameter;
 	connecting an inverted funnel-shaped portion to a second end of the cylindrical shaft, the inverted funnel-shaped dispenser comprising an inlet having a third diameter and a mouth having a fourth diameter; and
 	coupling a solid disc to the inverted-funnel shaped portion via a plurality of legs, such that a surface of the solid disc faces the mouth of the inverted funnel-shaped dispenser to define a distance between the surface of the solid disc and the mouth of the inverted funnel-shaped dispenser, wherein apparatus is configured to convert axial flow through the cylindrical shaft to radial flow solid disc.2. The method of claim 1, wherein the step of coupling a solid disc to the inverted-funnel shaped portion via a plurality of legs comprises welding the legs to the inverted-funnel shaped portion.3. The method of claim 1, wherein the solid disc is formed from stainless steel.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of critical limitations as instantly claimed. More specifically, the closest prior art fails to teach preparing, mixing, and pouring an LCM mixture as well as a placement apparatus comprising a funnel-shaped portion, a cylindrical shaft, an inverted funnel-shaped portion, and a solid disc coupled to the inverted funnel-shaped portion. 	For example: 	Verma et al. (US 2013/0239600) teaches a fluid placement apparatus comprising a funnel-shaped portion, a cylindrical shaft, an inverted funnel-shaped portion. However, Verma fails to recite wherein the fluid is an LCM mixture or wherein the apparatus has a solid disc coupled to the inverted funnel-shaped portion. 	Denzler (US 9,038,927) teaches a fluid placement apparatus comprising a disc which controls the fluid flow across the surface of the disc. However, Denzler fails to recite wherein the fluid is an LCM mixture or wherein the disc is a solid disc. 	Freeman (US 2007/0199368) teaches a fluid placement apparatus comprising a cylindrical shaft, wherein the fluid is an LCM mixture. However, Freeman fails to recite wherein the apparatus comprises .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674